Citation Nr: 1410376	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-23 359	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for glaucoma.

3.  Entitlement to service connection for degenerative joint disease, left knee.

4.  Entitlement to service connection for degenerative joint disease, right knee.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This case was previously before the Board in November 2013 at which time the Board granted the claim for an increased rating for service connected gastroesophageal reflux disease and remanded the remaining issues on appeal for further development.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1986 to August 2006.

2.  In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the remanded issues on appeal was requested, by statement dated November 15, 2013.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant in written correspondence dated November 15, 2013, and received in November  2013, has withdrawn the issues on appeal listed above; hence, there remain no allegations of errors of fact or law for appellate consideration.  See also Informal Hearing Presentation in virtual VA folder dated January 13, 2014.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


